Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 21-CV-620

                           CAROLE GEARY, APPELLANT,

                                         V.

           NATIONAL NEWSPAPER PUBLISHERS ASSOCIATION, APPELLEE.

                          Appeal from the Superior Court
                           of the District of Columbia
                              (2019 CA 005245 B)

                        (Hon. Florence Y. Pan, Trial Judge)

(Submitted June 8, 2022                                     Decided August 4, 2022)

      Manotti L. Jenkins and D. Margeaux Thomas were on the brief for appellant.

      Johnine P. Barnes and Robert W. Angle were on the brief for appellee.

      Before BECKWITH and ALIKHAN, Associate Judges, and FISHER, Senior Judge.

      ALIKHAN, Associate Judge: Appellant Carole Geary appeals the trial court’s

orders granting summary judgment in favor of appellee National Newspaper

Publishers Association (“NNPA”) and denying her motion to alter or amend the

judgment under Super. Ct. Civ. R. 59(e). Because the only claim that Ms. Geary

advances on appeal is moot—and was moot at the time the trial court ruled—we

vacate and remand with instructions to dismiss the claim.
                                          2

                                         I.

      The NNPA is the nation’s largest association of Black-owned newspapers. Its

membership is divided into five geographical regions, and each region has two

representatives on the organization’s Board of Directors. The representatives serve

for staggered two-year terms and their tenure is limited to two consecutive terms.


      In 2017, a board representative for NNPA’s Region Three was elevated to a

different position, creating a year-long vacancy for a Region Three board position

from 2017-2018. Ms. Geary assumed the seat for the remainder of the term, although

there is some dispute—not strictly relevant to this appeal—about whether she did so

validly. The major dispute that leads to this appeal is about the 2018-2020 term.

Ms. Geary contends that, in 2018, she was elected to a full two-year term

representing Region Three until June 2020. The NNPA very much disputes whether

Ms. Geary was validly elected to the seat, and in 2019, Region Three members voted

to remove her from the board on the basis that she had not been properly elected.

Ms. Geary, in turn, disputes the validity of her removal.


      Significant litigation ensued. Ultimately, as relevant here, the trial court

concluded that Ms. Geary’s request for a declaration that she had been improperly

removed from the board in 2019 was moot because her 2018-2020 term had expired

by the time the court rendered its decision in May 2021. But, rather than dismissing
                                           3

the claim as moot, the court granted summary judgment. 1 The court thereafter

denied Ms. Geary’s Rule 59(e) motion, finding no basis to reconsider the summary

judgment decision. This appeal followed.


                                          II.

      We begin—and end—with the threshold question whether Ms. Geary’s claim

is moot. “As a general rule, the mootness doctrine prevents courts from deciding

cases ‘when the issues presented are no longer live or when the parties lack a legally

cognizable interest in the outcome.’” Fraternal Ord. of Police, Metro. Lab. Comm.

v. District of Columbia, 113 A.3d 195, 198 (D.C. 2015) (quoting Settlemire v. D.C.

Off. of Emp. Appeals, 898 A.2d 902, 904-05 (D.C. 2006)). Because this court is not

bound by the case or controversy requirement of Article III, it has “greater flexibility

to hear cases than the federal courts,” but it nonetheless “‘follow[s] the principles of

standing, justiciability, and mootness’ for prudential reasons.” Id. at 199 (quoting

Atchison v. District of Columbia, 585 A.2d 150, 153 (D.C. 1991)).


      The arguments that Ms. Geary advances on appeal are all in service of her

claim that she is entitled to a declaratory judgment that her 2019 removal from the

board was improper. But that claim is moot because, even if we were to find fault


      1
        The court also granted summary judgment to the NNPA on Ms. Geary’s
request to inspect and copy certain records. Ms. Geary does not appeal that issue,
so we leave that portion of the judgment undisturbed.
                                          4

with her removal, Ms. Geary’s two-year term would have naturally expired in June

2020. Declaratory relief would not put Ms. Geary back on the board, nor would it

permit her to vote on board matters long since concluded. See McBryde v. Comm.

to Rev. Cir. Council Conduct & Disability Ords. of the Jud. Conf. of the U.S., 264

F.3d 52, 55 (D.C. Cir. 2001) (holding that claims related to a judge’s expired

suspension and disqualification were moot because “[n]o relief sought in th[e] case

would return to [the judge] the cases he was not assigned or otherwise improve his

current situation”). Any determination we could render would thus be “merely

advisory and lead to no practicable relief.” Healey v. Barker Found., 469 A.2d 1244,

1246 (D.C. 1983).


      Ms. Geary contends that her claim is not moot because “[d]eclaratory relief

will help to redress the stigmatization and harm that the removal from the Board

caused to [her] reputation.” While a concrete injury to one’s reputation can give rise

to standing, see Meese v. Keene, 481 U.S. 465, 473-74 (1987), some “claims of

reputational injury can be too vague and unsubstantiated to preserve a case from

mootness,” McBryde, 264 F.3d at 57. What we have here are claims of the “vague

and unsubstantiated” variety. Ms. Geary laments that she is a “pariah” and has a

“hostile relationship that continues with the current NNPA leadership.” She asserts

that a declaratory judgment would “help restore her credibility among her peers in

the organization.” But she has presented nothing more than her own conclusory
                                          5

allegations, and that is simply not enough to save her case from mootness. Cf.

Advanced Mgmt. Tech., Inc. v. FAA, 211 F.3d 633, 636-37 (D.C. Cir. 2000)

(providing, in the standing context, examples of sufficient allegations of reputational

harm). 2


      At base, Ms. Geary is claiming that “she [i]s entitled to have her rightful

election to the Board of Directors respected and acknowledged by the organization.”

But it is well established that the mere “‘desire for vindication’—that is, ‘a

declaration that a person was wronged’—is inadequate to create a live controversy.”

Fraternal Ord. of Police, 113 A.3d at 199 (quoting Settlemire, 898 A.2d at 907); see

Settlemire, 898 A.2d at 907 (“The ‘legal interest’ at stake ‘must be more than simply

the satisfaction of a declaration that a person was wronged.’” (quoting Lankford v.

City of Hobart, 73 F.3d 283, 288 (10th Cir. 1996))).           “While the emotional

satisfaction of a victory may be important to a litigant, ‘emotional involvement in a

lawsuit is not enough to meet the case-or-controversy requirement; were the rule

otherwise, few cases could ever become moot.’” Settlemire, 898 A.2d at 907

(quoting Ashcroft v. Mattis, 431 U.S. 171, 173 (1977)).




      2
       In the trial court, Ms. Geary also argued that her claim was not moot because
she had incurred expenses related to board travel, but she never sought damages in
her complaint, so those alleged losses cannot save her claim from mootness even if
she had preserved the argument on appeal.
                                          6

                                         III.

      For the foregoing reasons, the portions of the Superior Court’s summary

judgment and Rule 59(e) orders concerning Ms. Geary’s claim for declaratory relief

related to her 2019 removal from the NNPA board are vacated, and the case is

remanded with instructions that the claim be dismissed as moot. Because Ms. Geary

did not appeal the judgment against her concerning access to certain NNPA records,

we do not disturb those parts of the orders.


                                                        So ordered.